In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐1198 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

JOSE CHAGOYA‐MORALES, 
                                              Defendant‐Appellant. 
                    ____________________ 

        Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
        No. 1:15‐cr‐00124‐1 — Samuel Der‐Yeghiayan, Judge. 
                    ____________________ 

     ARGUED OCTOBER 28, 2016 — DECIDED JUNE 9, 2017 
                   ____________________ 
                              
   Before RIPPLE, KANNE, and ROVNER, Circuit Judges. 
    RIPPLE, Circuit Judge. Jose Chagoya‐Morales was charged 
with illegally reentering the United States after deportation, 
in violation of 8 U.S.C. § 1326(a) and 6 U.S.C. § 202(4). He en‐
tered a conditional plea of guilty; the district court sentenced 
him to forty‐eight months’ imprisonment. He now contends 
that the district court should have conducted an evidentiary 
hearing  before  denying  his  motion  to  suppress  information 
related to his identity and his status as an illegal resident of 
2                                                       No. 16‐1198 

the United States. Mr. Chagoya‐Morales also challenges two 
aspects of his sentence: (1) whether the district court correctly 
increased his offense level by sixteen levels under the “crime 
of violence” enhancement in U.S.S.G. § 2L1.2(b)(1)(A)(ii); and 
(2) whether his forty‐eight month sentence was procedurally 
sound and substantively reasonable. 
    We affirm the judgment of the district court in all respects. 
The  court  correctly  denied  the  motion  to  suppress;  under 
these  circumstances,  the  Fourth  Amendment  does  not  pro‐
hibit a police officer from requiring a person to identify him‐
self,  nor  does  it  guarantee  a  defendant  the  right  to  conceal 
who  he  is  during  a  criminal  prosecution.  The  district  court 
also  correctly  applied  the  career  offender  enhancement  be‐
cause  Mr. Chagoya‐Morales’s  prior  Illinois  aggravated  rob‐
bery  conviction  is  a  crime  of  violence  under  U.S.S.G. 
§ 2L1.2(b).  Finally,  the  imposed  sentence  is  procedurally 
sound  and  substantively  reasonable.  The  district  court  cor‐
rectly  calculated  Mr. Chagoya‐Morales’s  guidelines  range 
and  appropriately  justified  a  downward  variance  based  on 
the relevant factors under 18 U.S.C. § 3553(a). 
 
                                  I 
                         BACKGROUND 
                                 A. 
    Mr. Chagoya‐Morales, a native and citizen of Mexico, ille‐
gally entered the United States sometime prior to April 2008. 
On April 9 of that year, the Circuit Court of Cook County, Il‐
linois,  convicted  him  of  aggravated  robbery  and  imposed  a 
sentence  of  six  years’  imprisonment.  Several  months  later, 
however,  in  August  2009,  the  federal  government  deported 
No. 16‐1198                                                                3

him to Mexico. After his removal, Mr. Chagoya‐Morales did 
not obtain permission to reenter the United States. 
    On January 16, 2015, officers with the Chicago Police De‐
partment  (“CPD”)  conducted  a  traffic  stop  on  a  vehicle  in 
which Mr. Chagoya‐Morales was a passenger. Police reports 
indicate  that  the  driver  of  the  car,  Cynthia  Deantes,  was 
stopped because the officers allegedly observed her using her 
cell  phone  while  driving.  As  the  officers  approached 
Deantes’s car, they smelled a strong odor of cannabis emanat‐
ing  from  the  vehicle,  conducted  a  pat  down  search  of 
Mr. Chagoya‐Morales, and recovered a small plastic bag con‐
taining a small amount of marijuana from his sock. The offic‐
ers then arrested Mr. Chagoya‐Morales. 
    At  the  police  station,  officers  advised  Mr. Chagoya‐Mo‐
rales  of  his  Miranda  rights  and  continued  to  question  him. 
When the officers learned that Mr. Chagoya‐Morales was in 
the  country  illegally  and  that  he  previously  had  been  de‐
ported due to a past felony conviction, they contacted Immi‐
gration and Customs Enforcement. On March 11, 2015, a fed‐
eral  grand  jury  returned  a  one‐count  indictment,  charging 
Mr. Chagoya‐Morales  with  illegal  reentry  into  the  United 
States, in violation of 8 U.S.C. § 1326(a) and 6 U.S.C. § 202(4).1 
The record before us contains no indication that he was pros‐
ecuted for marijuana possession. 
       
 
 


                                                 
1 The district court’s jurisdiction was predicated on 18 U.S.C. § 3231. 
4                                                          No. 16‐1198 

                                   B. 
    Mr. Chagoya‐Morales filed a motion to suppress. He con‐
tended that the traffic stop was illegal and that therefore the 
Government’s  knowledge  of  his  name  and  his  immigration 
status should be suppressed as “fruit of the poisonous tree.”2 
To support his motion, Mr. Chagoya‐Morales attached an af‐
fidavit  of  Deantes,  the  driver  of  the  vehicle.  Deantes  and 
Mr. Chagoya‐Morales maintained that the police officers had 
no reason to stop the vehicle: Deantes was not using her cell 
phone while driving; she was not accused of committing any 
other  offenses;  and  there  was  no  outstanding  warrant  for 
Mr. Chagoya‐Morales. 
   After considering the parties’ briefs, the district court de‐
nied  the  motion  to  suppress.  Basing  its  decision  on  United 
States  v.  Garcia‐Garcia,  633  F.3d  608,  616  (7th  Cir.  2011),  the 
court explained: 
            The Seventh Circuit has already rejected such a 
            legal  argument,  explaining  that  “[t]he  body  or 
            identity of a defendant or respondent in a crim‐
            inal or civil proceeding is never itself suppress‐
            ible as a fruit of an unlawful arrest, even if it is 
            conceded that an unlawful arrest, search, or in‐
            terrogation  occurred.”  United  States  v.  Garcia‐
            Garcia, 633 F.3d 608, 616 (7th Cir. 2011) (internal 
            quotations omitted) (quoting INS v. Lopez‐Men‐
            doza, 468 U.S. 1032, 1039–40 (1984)). The Seventh 
            Circuit  has  made  clear  that  a  person  “having 
            previously  been  deported,  and  not  having  ob‐
            tained the consent of the Attorney General” or 
                                                 
2 R.17 at 2–3. 
No. 16‐1198                                                      5

            Secretary of Homeland Security “to return, is a 
            person whose presence in this country, without 
            more, constitutes a crime,” and that “[h]is iden‐
            tity may not be suppressed.”[3] 
Since the evidence at issue could not be suppressed, the court 
saw no reason to hold an evidentiary hearing on the motion 
to suppress. It was irrelevant whether the traffic stop was le‐
gal. 
    Mr. Chagoya‐Morales entered a conditional plea of guilty 
in  which  he  admitted  that  he  illegally  had  reentered  the 
United States after  a previous removal. The plea agreement 
specifically preserved his right to appeal the denial of his mo‐
tion to suppress. 
       
                                                    C. 
    Mr. Chagoya‐Morales’s  plea  agreement  contained  a  pre‐
liminary calculation of his sentencing guidelines range. The 
agreement  outlined  that,  pursuant  to  § 2L1.2(b)(1)(A)(ii)  of 
the Guidelines, Mr. Chagoya‐Morales’s base offense level of 
eight would be increased by sixteen levels because he previ‐
ously was removed after being convicted of a felony that con‐
stituted  a  crime  of  violence.  The  plea  agreement  also  pre‐
served Mr. Chagoya‐Morales’s right to appeal any issues re‐
lated to sentencing. 
   In the Presentence Investigation Report (“PSR”), the pro‐
bation  officer  agreed  with  the  preliminary  determination  in 



                                                 
3 R.21 at 1. 
6                                                    No. 16‐1198 

the  plea  agreement.  The  report  concluded  that  Mr. Cha‐
goya‐Morales qualified for the sixteen‐level enhancement un‐
der § 2L1.2(b)(1)(A)(ii) of the Guidelines because he had a fel‐
ony  conviction  under  Illinois  law  for  aggravated  robbery. 
Mr. Chagoya‐Morales  objected  to  this  enhancement.  He  ar‐
gued  that,  because  aggravated  robbery  “is  not  specifically 
listed as a ‘crime of violence’ in FSG § 2L1.2, application note 
1(B)(iii), it must satisfy the definition in the ‘force clause’ of 
§ 2L1.2.”4 In his view, aggravated robbery did not constitute 
a crime of violence under the “force clause” because it did not 
have as one of its elements the use, attempted use, or threat‐
ened use of force. 
    At  his  sentencing  hearing,  Mr. Chagoya‐Morales  reiter‐
ated  this  objection.  The  Government  countered  that  the  un‐
derlying  aggravated  robbery  indictment  had  charged  him 
with committing a robbery “by the use of force or by threat‐
ening the imminent use of force while indicating verbally or 
by [his] actions … that [he] w[as] presently armed with a fire‐
arm or other dangerous weapon.”5 Such a crime, continued 
the  Government,  falls  within  the  force  clause’s  scope.  The 
Government further contended that because the commentary 
to § 2L1.2 explicitly “defines crime of violence to include rob‐
bery,”  there  was  “no  question  that  …  aggravated  robbery” 
implicates the same enhancement.6 



                                                 
4 R.31 at 4. 

5 R.47 at 13. 

6 Id. at 14. 
No. 16‐1198                                                                7

   The  district  court  concluded  that  the  sixteen‐level  en‐
hancement  was  applicable  because  aggravated  robbery  in‐
volved  the  “threatened  use  of  physical  force.”7  Specifically, 
the district court explained: 
               Illinois law defines a robbery as when a per‐
            son—and  this  is  in  quotation  mark[s]—know‐
            ingly takes property, … from the person or pres‐
            ence of another by the use of force or by threat‐
            ening  the  even  use  of  force,  end  of  quotation 
            mark. Once again, the citation 720 ILCS 5/18‐1. 
            … 
                And Illinois law, when you look at 720 ILCS 
           5/18‐1,  has  small  b,  1  and  2.  In  2,  it  talks  also 
           about  a  person  commits  aggravated  robbery 
           when he or she knowingly takes property from 
           the person or presence of another by delivering, 
           and in parenthetical, various words to the vic‐
           tim  without  his  or  her  consent  or  by  threat  or 
           deception, comma, and for other [] th[a]n medi‐
           cal purposes, any controlled substance. Small b 
           has also part one. A person commits aggravated 
           robbery  when  he  or  she  violates  Subsection  A 
           while indicating verbally or by his or her actions 
           to  the  victim  that  he  or  she  presently  armed 
           with  a  firearm  or  other  dangerous  weapon  in‐
           cluding  a  knife,  club,  ax  or  bludgeon.  This  of‐
           fense shall be applicable even though it is later 
           determined  that  he  or  she  had  no  firearm  or 

                                                 
7 Id. at 15. 
8                                                         No. 16‐1198 

           other  dangerous  weapon  including  a  knife, 
           club,  ax  or  bludgeon  in  his  or  her  possession 
           when he or she committed the robbery.[8] 
Based on this analysis, the district court agreed with the PSR’s 
calculations,  which  set  Mr. Chagoya‐Morales’s  base  offense 
level at eight, § 2L1.2(a), and applied a sixteen‐level enhance‐
ment for deportation after a felony conviction for a crime of 
violence,  U.S.S.G.  § 2L1.2(b)(1)(A)(ii).  Mr. Chagoya‐Morales 
also  received  a  three‐level  deduction  for  acceptance  of  re‐
sponsibility. U.S.S.G. § 3E1.1(a), (b). The resulting Guidelines 
range was fifty‐seven to seventy‐one months’ imprisonment. 
    Based on its evaluations of the factors set forth in 18 U.S.C. 
§ 3553(a),  the  district  court  ultimately  sentenced  Mr. Cha‐
goya‐Morales  to  forty‐eight  months’  imprisonment,  nine 
months below the low end of the Guidelines range. The dis‐
trict  court  explicitly  considered  several  factors,  including 
Mr. Chagoya‐Morales’s  arguments  that  he  had  a  difficult 
childhood, had not been involved in a gang for a number of 
years,9 and was not committing a serious crime at the time of 
the traffic stop. The court also considered Mr. Chagoya‐Mo‐
rales’s claim that his status as an illegal immigrant subjected 
him to more restrictive conditions of confinement. The court 
also gave weight to the nature and seriousness of the offense, 
the  need  to  deter  Mr. Chagoya‐Morales  and  others,  and  the 




                                                 
8 Id. at 15–16. 

9 Mr. Chagoya‐Morales previously admitted to being a member of a gang. 
No. 16‐1198                                                                 9

need to protect the public. Mr. Chagoya‐Morales now appeals 
his conviction and sentence.10 
     
                                      II 
                             DISCUSSION 
    Mr. Chagoya‐Morales  renews  his  claim  that  the  district 
court erred in denying his motion to suppress without hold‐
ing an evidentiary hearing. He also submits that the district 
court  improperly  applied  the  “crime  of  violence”  enhance‐
ment.  In  his  view,  his  prior  aggravated  robbery  conviction 
does  not  qualify  as  a  “crime  of  violence”  following  the  Su‐
preme Court’s decision in Johnson v. United States, 559 U.S. 133 
(2010) (“Johnson I”). Finally, Mr. Chagoya‐Morales asserts that 
his  forty‐eight  month  sentence  is  unreasonable  because  the 
district  court’s  reasoning  is  inconsistent  with  the  factors  set 
forth in § 3553(a). We address these issues in turn. 
     
                                     A. 
    We  first  examine  Mr. Chagoya‐Morales’s  argument  that 
the  district  court  erred  in  denying  his  suppression  motion 
without a hearing. In his view, a hearing would have allowed 
him to develop evidence to support his contention that the of‐
ficers’ stop of the vehicle was not justified. He submits that, if 
the district court had held such a hearing and determined that 
the stop was illegal, the court would have suppressed infor‐
mation about his identity and his status as an illegal resident 

                                                 
10  Our  jurisdiction  is  predicated  on  28  U.S.C.  § 1291  and  18  U.S.C. 

§ 3742(a)(2). 
10                                                                    No. 16‐1198 

of the  United States, the information  that  led to  the present 
charges. 
    The procedural and substantive standards governing our 
review of the denial of a motion to suppress are well‐estab‐
lished. We decide legal questions de novo and review factual 
findings for clear error. United States v. Garcia‐Garcia, 633 F.3d 
608,  612  (7th  Cir.  2011).11  The  Fourth  Amendment  protects 
“[t]he right of the people to be secure in their persons, houses, 
papers,  and  effects,  against  unreasonable  searches  and  sei‐
zures.”  U.S.  Const.  amend.  IV.  The  exclusionary  rule  is  the 
primary judicial remedy to deter Fourth Amendment viola‐
tions. Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016) (citing Mapp 
v. Ohio, 367 U.S. 643, 655 (1961)). The exclusionary rule, which 
permits trial courts to exclude unlawfully seized evidence, en‐
compasses  both  the  “primary  evidence  obtained  as  a  direct 
result of an illegal search or seizure” and “evidence later dis‐
covered and found to be derivative of an illegality,” the so‐
called “‘fruit of the poisonous tree.’” Segura v. United States, 
468 U.S. 796, 804 (1984). Because the exclusionary rule carries 
“significant costs,” the Supreme Court has held it to be appli‐
cable  only  “‘where  its  deterrence  benefits  outweigh  its  sub‐
stantial social costs.’” Strieff, 136 S. Ct. at 2061 (quoting Hudson 
v.  Michigan,  547  U.S.  586,  591  (2006)).  “Suppression  of  evi‐
dence  …  has  always  been  our  last  resort,  not  our  first  im‐
pulse.” Id. (omission in original) (quoting Hudson, 547 U.S. at 
591). 




                                                 
11  See  also  United  States  v.  Groves,  470  F.3d  311,  317–18  (7th  Cir.  2006); 

United States v. Cashman, 216 F.3d 582, 586 (7th Cir. 2000). 
No. 16‐1198                                                         11

   Application of these principles to the situation before us 
presents  a  somewhat  unique  question  because  Mr. Cha‐
goya‐Morales  is  asking  that  we  suppress  information  that 
permitted law enforcement to determine his correct identity 
and,  with  that  information,  to  then  ascertain  that  he  was 
within  the  United  States  without  permission  after  having 
been  removed  at  an  earlier  time.  Mr. Chagoya‐Morales 
frankly notes that, in Garcia‐Garcia, 633 F.3d 608, we relied on 
the  Supreme  Court’s  holding  in  INS  v.  Lopez‐Mendoza,  468 
U.S. 1032, 1039 (1984), and said, albeit in dicta, that even ab‐
sent probable cause, suppression of a defendant’s identity is 
not an available remedy in a criminal proceeding: 
       [E]ven a successful challenge to the stop would 
       not  result  in  the  suppression  of  the  most  im‐
       portant  evidence  that  [the  defendant]  seeks  to 
       exclude. “The ‘body’ or identity of a defendant 
       or respondent in a criminal or civil proceeding 
       is  never  itself  suppressible  as  a  fruit  of  an  un‐
       lawful arrest, even if it is conceded that an un‐
       lawful  arrest,  search,  or  interrogation  oc‐
       curred.”  INS  v.  Lopez‐Mendoza,  468  U.S.  1032, 
       1039–40  (1984).  See  also  Gutierrez‐Berdin  v. 
       Holder, 618 F.3d 647, 656 (7th Cir. 2010) (same). 
       [The  defendant],  having  previously  been  de‐
       ported, and not having obtained [permission] to 
       return, is a person whose presence in this coun‐
       try, without more, constitutes a crime. His iden‐
       tity  may  not  be  suppressed  even  if  it  was  ob‐
       tained in violation of the Fourth Amendment. 
Id. at 616 (parallel citations omitted). 
12                                                              No. 16‐1198 

    Mr. Chagoya‐Morales  asks  us  to  reevaluate  the  scope  of 
this statement because a minority of circuits to confront the 
issue  do  not  believe  that  Lopez‐Mendoza  stands  for  such  a 
broad  proposition.12  Those  circuits  have  concluded  that,  ra‐
ther  than  “creat[ing]  an  evidentiary  rule  insulating  specific 
pieces  of  identity‐related  evidence  from  suppression,”  Pret‐
zantzin  v.  Holder,  736  F.3d  641,  646–47  (2d  Cir.  2013),  Lopez‐
Mendoza follows a “long‐standing” principle that “an illegal 
arrest  does not divest the  trial court  of jurisdiction over the 
defendant  or  otherwise  preclude  trial,”  id.  at  648.  Mr. Cha‐
goya‐Morales  focuses  precisely  on  the  statement  that  “[t]he 
‘body’ or identity of a defendant or respondent in a criminal 
or civil proceeding is never itself suppressible as a fruit of an 
unlawful arrest, even if it is conceded that an unlawful arrest, 
search, or interrogation occurred.” Lopez‐Mendoza, 468 U.S. at 
1039. He asks us to recognize that the Supreme Court made 
this statement in the context of a civil deportation, not a crim‐
inal case and, just as importantly, that the Court was dealing 
with the suppression of jurisdictional, not evidentiary facts. 
      As  we  just  have  noted,13  Mr. Chagoya‐Morales’s  argu‐
ment has been accepted by some circuits that have confronted 
this problem. In the view of those courts, the Supreme Court’s 
statement in Lopez‐Mendoza is indeed limited to the suppres‐
sion  of  jurisdictional  facts  and  whether  evidentiary  facts 
ought to be suppressed is governed by the usual rules of the 
suppression doctrine and any abrogation of those rules would 
                                                 
12 See, e.g., Pretzantzin v. Holder, 736 F.3d 641, 646–47 (2d Cir. 2013); United 

States v. Oscar‐Torres, 507 F.3d 224, 228 (4th Cir. 2007); United States v. Flo‐
res‐Sandoval, 474 F.3d 1142, 1147 (8th Cir. 2007); United States v. Olivares‐
Rangel, 458 F.3d 1104, 1106 (10th Cir. 2006). 
13 See supra note 12. 
No. 16‐1198                                                                     13

be subject to the well‐known analysis in Brown v. Illinois, 422 
U.S. 590 (1975). That analysis considers: “the ‘temporal prox‐
imity’ between the unconstitutional conduct and the discov‐
ery of evidence to determine how closely the discovery of ev‐
idence  followed the unconstitutional  search,” “‘the presence 
of  intervening  circumstances,’”  and  “‘the  purpose  and  fla‐
grancy of the official misconduct.’” Strieff, 136 S. Ct. at 2062 
(quoting Brown, 422 U.S. at 603–04). This third factor is “par‐
ticularly” significant. Id. (quoting Brown, 422 U.S. at 604). Alt‐
hough the minority reading of Lopez‐Mendoza is not without 
some force, most of the circuits that have addressed the prob‐
lem remain convinced that a person’s identity is simply not 
subject to suppression.14 
    We need not resolve these divergent views today because, 
even if we were to adopt the minority position, suppression 
would  not  be  appropriate  here.  Our  colleagues  in  the  Elev‐
enth Circuit recently confronted the exact issue that we face. 
See  United  States  v.  Farias‐Gonzalez,  556  F.3d  1181  (11th  Cir. 
2009).  In  Farias‐Gonzales,  the  Eleventh  Circuit  weighed  the 
heavy social costs of suppressing identity evidence and con‐
cluded that evidence “offered solely to prove the identity of 
[a] defendant” was admissible. Id. at 1187. It explained: 


                                                 
14 In addition to our opinion in United States v. Garcia‐Garcia, 633 F.3d 608, 

616 (7th Cir. 2011), five circuits have rejected the argument that Mr. Cha‐
goya‐Morales asks us to consider. See, e.g., United States v. Scroggins, 599 
F.3d 433, 449–50 (5th Cir. 2010) (concluding that immigration and depor‐
tation  records  are  not  suppressible);  United  States  v.  Garcia‐Beltran,  443 
F.3d 1126, 1132 (9th Cir. 2006); United States v. Bowley, 435 F.3d 426, 430–
31 (3d Cir. 2006); United States v. Navarro‐Diaz, 420 F.3d 581, 587–88 (6th 
Cir. 2005); Navarro‐Chalan v. Ashcroft, 359 F.3d 19, 22 (1st Cir. 2004). 
14                                                     No. 16‐1198 

       In Hiibel v. Sixth Judicial Dist. Court of Nev., the 
       Supreme  Court  stated  that,  “In  every  criminal 
       case, it is known and must be known who has 
       been arrested and who is being tried.” 542 U.S. 
       177, 191, 124 S. Ct. 2451, 2461, 159 L. Ed. 2d 292 
       (2004). Both the court and the Government are 
       entitled  to  know  who  the  defendant  is,  since 
       permitting a defendant to hide who he is would 
       undermine  the  administration  of  the  criminal 
       justice  system.  For  example,  a  defendant  who 
       successfully suppressed all evidence of his iden‐
       tity could preclude consideration of his criminal 
       history,  which  could  give  rise  to  relevant  and 
       admissible evidence at trial. 
Id. Similarly, there is little need to deter police from “illegally” 
collecting  identity  evidence  because  this  evidence  can  “be 
otherwise  obtained  without  violating  the  Fourth  Amend‐
ment.” Id. at 1188. As the Eleventh Circuit emphasized, 
       The Constitution does not prohibit the Govern‐
       ment from requiring a person to identi[f]y him‐
       self to a police officer. Hiibel, 542 U.S. at 188, 124 
       S. Ct. at 2459 (“A state law requiring a suspect 
       to  disclose  his  name  in  the  course  of  a  valid 
       Terry  stop  is  consistent  with  Fourth  Amend‐
       ment  prohibitions  against  unreasonable 
       searches and seizures.”). 
Id. 
    The Eleventh Circuit grounded its analysis in the decision 
of  the  Supreme  Court  in  Hudson,  547  U.S.  586.  There,  the 
Court  held  that  the  exclusionary  rule  was  an  inappropriate 
No. 16‐1198                                                      15

remedy  for  violations  of  the  knock‐and‐announce  require‐
ment. The Court reasoned that the exclusionary rule should 
be  invoked  “only  where  its  remedial  objectives  are  thought 
most efficaciously served—that is, where its deterrence bene‐
fits outweigh its substantial social costs.” Id. at 591 (internal 
citations  omitted)  (internal  quotation  marks  omitted).  The 
Court saw little deterrence benefit to the application of the ex‐
clusionary  rule  in  knock‐and‐announce  violations.  In  the 
Court’s  view,  officers  violate  the  requirement  not  to  obtain 
evidence that is not otherwise obtainable, but to avoid unnec‐
essary violence and to ensure the preservation of evidence. 
   On the other hand, the use of the exclusionary rule, rea‐
soned the Court in Hudson, resulted in the exclusion of rele‐
vant and probative evidence and imposed a high social cost 
with very little return. 
    The  Eleventh  Circuit  in  Farias‐Gonzalez  then  determined 
that the Supreme Court’s reasoning in Hudson with respect to 
the knock‐and‐announce rule applied to the exclusion of iden‐
tity‐related evidence as well. The court concluded that the so‐
cial costs are indeed high because the identity of the defend‐
ant is necessary to the proper functioning of the court system. 
Permitting the defendant to hide his true identity would un‐
dermine the administration of justice and would achieve the 
same result as allowing him to suppress the court’s jurisdic‐
tion over him. Turning to the benefits of permitting the exclu‐
sionary rule, the court concluded that there was no identifica‐
tion  evidence  that  could  not  be  found  through  other  inde‐
pendent means. “[E]ven if a defendant in a criminal prosecu‐
tion successfully suppresse[d] all evidence of his identity and 
16                                                       No. 16‐1198 

the charges are dropped, the Government can collect new, ad‐
missible evidence of identity and re‐indict him.” Farias‐Gon‐
zalez, 556 F.3d at 1188. 
     Indeed, this approach was foreshadowed by our court in 
United  States  v.  Roche‐Martinez,  467  F.3d  591  (7th  Cir.  2006), 
when we remarked that, even if a Fourth Amendment viola‐
tion had occurred, information about the defendant’s identity 
in an illegal reentry prosecution should not be suppressed. Id. 
at  594  (“[The  defendant’s]  illegal  presence  could  have  been 
proven absent the illegal entry. Once he was taken outside the 
house, detained, and fingerprinted, he was still present in the 
United States on July 1, 2004.”). 
    These  considerations  are  applicable  here.  The  Govern‐
ment seeks only to use Mr. Chagoya‐Morales’s identity from 
the stop. Once that is known, Mr. Chagoya‐Morales’s immi‐
gration  status  can  be  confirmed  outside  of  the  traffic  stop’s 
context. This means that excluding the evidence now would 
“merely [] postpone a criminal prosecution.” Farias‐Gonzalez, 
556 F.3d at 1189; see also United States v. Navarro‐Diaz, 420 F.3d 
581, 588 (6th Cir. 2005) (“Directing the district court to grant 
[the defendant]’s suppression motion … would not affect the 
ultimate outcome of the charge against him. … Because [the 
defendant] could simply be reindicted for the same offense, 
suppressing  his  identity  would  have  little  deterrent  effect 
… .”);  United  States  v.  Ortiz‐Hernandez,  427  F.3d  567,  578–79 
(9th Cir. 2005) (“Were [the defendant] to be released, law en‐
forcement  officials immediately  would have probable cause 
to re‐arrest him based on their knowledge of his identity and 
No. 16‐1198                                                                     17

his criminal and immigration records. … To conclude other‐
wise  would  lead  to  an  absurd  result.”).15  The  identity  evi‐
dence therefore is admissible. 
       
                                        B. 
      Mr. Chagoya‐Morales  makes  two  distinct  arguments  re‐
garding the sixteen‐level increase for “crimes of violence” un‐
der  U.S.S.G.  § 2L1.2(b)(1)(A)(ii).  First,  Mr. Chagoya‐Morales 
contends that such an increase violates the due process clause 
and is void for vagueness pursuant to Johnson v. United States, 
135  S.  Ct.  2551  (2015)  (“Johnson  II”).  In  the  alternative, 
Mr. Chagoya‐Morales submits that aggravated robbery is not 
a  “crime  of  violence”  under  § 2L1.2(b)(1)(A)(ii)’s  force 
clause.16 We review de novo a district court’s determination 
                                                 
15 Mr. Chagoya‐Morales suggests that applying this rationale “would sub‐

ject every Hispanic American [or other foreign looking American citizen] 
to being stopped and interrogated about their citizenship based solely on 
their appearance, and detained until confirmation is received that they are 
not illegally in this country.” Appellant’s Br. 18 (alteration in original). As 
the Supreme Court has suggested, however, the prospect of civil liability 
is sufficient to deter police from violating constitutional rights. See Utah v. 
Strieff, 136 S. Ct. 2056, 2064 (2016); United States v. Farias‐Gonzalez, 556 F.3d 
1181, 1189 (11th Cir. 2009) (rejecting the argument that “immigrants will 
be subject to rampant violations of the Fourth Amendment if identity‐re‐
lated  evidence  is  not  suppressible”  because,  “[a]s  in  Hudson,  civil  suits 
provide  deterrence  for  searches  and  seizures  that  violate  the  Fourth 
Amendment”). 
16 The  Guidelines  define  a  “crime  of  violence”  in  two  ways  under 
§ 2L1.2(b)(1)(A)(ii).  That  section  first  enumerates  certain  offenses  as 
crimes of violence (e.g., “murder,” “manslaughter,” “kidnapping,” “rob‐
bery,” etc.). Its second clause, commonly called the “force clause,” incor‐
porates other offenses which have “as an element the use, attempted use, 
18                                                           No. 16‐1198 

that a defendant’s predicate conviction constitutes a crime of 
violence under the Sentencing Guidelines § 2L1.2(b)(1)(A)(ii). 
United  States  v.  Franco‐Fernandez,  511  F.3d  768,  769  (7th  Cir. 
2008). 
     The district court relied on the “force clause” of the guide‐
line to impose the sixteen‐level enhancement. When the briefs 
were filed in this case and, indeed, at the time of oral argu‐
ment, it was the law of this Circuit that the holding of Johnson 
II  applied  to  the  Sentencing  Guidelines.  See  United  States  v. 
Hurlburt, 835 F.3d 715, 724–25 (7th Cir. 2016) (en banc). The 
Supreme Court now has taken a different view and has held 
explicitly that “the Guidelines are not subject to a vagueness 
challenge  under  the  Due  Process  Clause.”  Beckles  v.  United 
States, 137 S. Ct. 886, 892 (2017). We therefore cannot accept 
Mr. Chagoya‐Morales’s first argument. 
    We  now  examine  whether  Mr. Chagoya‐Morales’s  prior 
aggravated robbery conviction satisfies Johnson I. In Johnson I, 
the Supreme Court made clear that not all convictions involv‐
ing some level of force qualified as “crimes of violence” under 
the Armed Career Criminal Act (“ACCA”). Instead, the Court 
emphasized  that  “the  term  ‘physical  force’  itself  normally 
connotes force strong enough to constitute ‘power’—and all 
the more so when it is contained in a definition of ‘violent fel‐
ony.’” Johnson I, 559 U.S. at 142. 
    Johnson I’s threshold is “not a high one.” United States v. 
Duncan, 833 F.3d 751, 754 (7th Cir. 2016). Johnson I did not hold 
that “physical force” requires “a level of force likely to cause 
serious  injury,  or  traumatic  injury.”  Id.  at  756  (emphasis 
                                                 
or threatened use of physical force against the person of another.” U.S.S.G. 
§ 2L1.2(b)(1)(A)(ii), cmt. n.1(B)(iii). 
No. 16‐1198                                                          19

added). Rather, Johnson I requires only “force capable of caus‐
ing physical pain or injury to another person.” 559 U.S. at 140 
(emphasis added). “[A] slap in the face will suffice,” as will 
“[a] fear of a slap in the face.” Duncan, 833 F.3d at 754, 756. 
Although Johnson I interpreted the ACCA, we treat its guid‐
ance  as  applying  equally  to  the  Guidelines.  United  States  v. 
Taylor, 630 F.3d 629, 633 n.2 (7th Cir. 2010). 
    The  commentary  to  section  2L1.2(b)(1)(A)(ii)  defines  a 
“crime of violence” as  
       any  of  the  following  offenses  under  federal, 
       state, or local law: murder, manslaughter, kid‐
       napping,  aggravated  assault,  forcible  sex  of‐
       fenses[,] … statutory rape, sexual abuse of a mi‐
       nor, robbery, arson, extortion, extortionate exten‐
       sion  of  credit,  burglary  of  a  dwelling,  or  any 
       other  offense  under  federal,  state,  or  local  law 
       that  has  as  an  element  the  use,  attempted  use,  or 
       threatened use of physical force against the person of 
       another. 
U.S.S.G.  § 2L1.2(b)(1),  cmt.  n.1(B)(iii)  (emphasis  added). 
Mr. Chagoya‐Morales admits that he “was convicted” under 
a  2007  version  of  the  Illinois  aggravated  robbery  statute, 
which defined the offense as: 
       [(a)]  A  person  commits  aggravated  robbery 
       when he or she takes property from the person 
       or  presence  of  another  by  the  use  of  force  or  by 
       threatening the imminent use of force while indicat‐
       ing verbally or by his or her actions to the victim that 
       he or she is presently armed with a firearm or other 
       dangerous  weapon,  including  a  knife,  club,  ax,  or 
20                                                         No. 16‐1198 

        bludgeon, in his or her possession when he or she 
        committed the robbery.[17] 
The  plain  language  of  this  statute  appears  to  satisfy 
§ 2L1.2(b)(1)(A)(ii)’s force clause. To be convicted, a defend‐
ant must either “use” force or “threaten” its imminent use. 
    Prior to Johnson I, we reviewed similar language in the Il‐
linois robbery statute and concluded that the state’s threshold 
for “force” was sufficient to constitute a “crime of violence.” 
See United States v. Bedell, 981 F.2d 915, 916 (7th Cir. 1992). In 
Bedell,  we  relied  on  state  court  rulings  which  had  observed 
that  certain  takings  from  the  person  of  another  did  not  fall 
within the ambit of the statute. The Illinois courts had elimi‐
nated, for example, takings “‘without any sensible or material 
violence to the person, as snatching a hat from the head or a 
cane or umbrella from the hand.’” Id. (quoting People v. Patton, 
389 N.E.2d 1174, 1177 (Ill. 1979)); see also Hall v. People, 49 N.E. 
495, 496 (Ill. 1898). In such instances, “‘the offense will be held 
to be theft from the person rather than robbery.’” Bedell, 981 
F.2d at 916. 
      The  only difference between  Mr. Chagoya‐Morales’s Illi‐
nois aggravated robbery conviction and a robbery conviction is 
that aggravated robbery first requires “a robbery, i.e., a taking 
of property from the person or presence of another by the use 
of force or by threatening the imminent use of force.” People 
v. Gray, 806 N.E.2d 753, 757 (Ill. App. Ct. 2004) (internal quo‐
tation  marks  omitted).  The  crime  is  then  aggravated  because 
the “defendant ‘indicat[ed] verbally or by his or her actions to 
the victim that he or she [wa]s presently armed with a fire‐
arm.’” Id. at 758 (quoting People v. McDonald, 748 N.E.2d 255 
                                                 
17 Appellant’s Br. 22 n.6 (emphasis added) (quoting 720 ILCS 5/18‐5(a)). 
No. 16‐1198                                                                   21

(Ill. App. Ct. 2001)). This aggravating factor serves as an ad‐
ditional reason to conclude that Mr. Chagoya‐Morales’s pred‐
icate offense required more force than the threshold described 
in Johnson I. To be convicted, Mr. Chagoya‐Morales must have 
been found guilty of forcefully taking property from a person, 
i.e.,  robbery,  while  also  suggesting  that  a  refusal  to  comply 
with his demand would be met with even greater force than 
the  ordinary  robbery  conviction,  i.e.,  the  presence  of  a  fire‐
arm.18 We therefore conclude that the district court properly 
applied the sixteen‐level “crime of violence” enhancement.19 
       
                                                    C. 
   We  now  turn  to  Mr. Chagoya‐Morales’s  contention  that 
the  imposition  of  his  sentence  was  procedurally  infirm  and 
substantively unreasonable. We review contentions concern‐
ing procedural error de novo. United States v. Estrada‐Mederos, 
784 F.3d 1086, 1090 (7th Cir. 2015). “Examples of procedural 

                                                 
18 See United States v. Armour, 840 F.3d 904, 909 (7th Cir. 2016) (concluding 

that robbery by assault by a dangerous weapon or device under 18 U.S.C. 
§ 2113(d) satisfies Johnson I). 
19 Below, Mr. Chagoya‐Morales also appeared to assert that he was inno‐

cent  of  this  aggravated  robbery  offense.  At  sentencing,  his  lawyer  ex‐
plained: 
           there’s no mention of my client having a weapon at the 
           time that that crime was committed which, in reading the 
           state  statute  for  that  offense,  would  be  an  element  of—
           either that or threatened use of it, it wasn’t in the report 
           that I reviewed from discovery. 
R.47 at 5. As the district court noted, however, this is not the appropriate 
proceeding for Mr. Chagoya‐Morales to challenge his earlier conviction. 
22                                                            No. 16‐1198 

error that may warrant reversal include: ‘failing to calculate 
(or improperly calculating) the Guidelines range, treating the 
Guidelines  as  mandatory,  failing  to  consider  the  [section] 
3553(a) factors, selecting a sentence based on clearly errone‐
ous  facts,  or  failing  to  adequately  explain  the  chosen  sen‐
tence—including  an  explanation  for  any  deviation  from  the 
Guidelines  range.’”  United  States  v.  Fogle,  825  F.3d  354,  357 
(7th Cir. 2016) (alteration in original) (quoting United States v. 
Scott,  555  F.3d  605,  608  (7th  Cir.  2009)).  “The  district  court 
must say enough to ‘satisfy the appellate court that it has con‐
sidered the parties’ arguments and has a reasoned basis for 
exercising  its  own  legal  decisionmaking  authority.’”  United 
States v. Marin‐Castano, 688 F.3d 899, 902 (7th Cir. 2012) (quot‐
ing Rita v. United States, 551 U.S. 338, 359 (2007)). In reviewing 
the reasonableness of the sentence, our review is for abuse of 
discretion.  Id.  (citing  Gall  v.  United  States,  552  U.S.  38,  51 
(2007)). 
    Mr. Chagoya‐Morales makes two specific arguments that 
his  sentence  is  procedurally  infirm:  (1) that  the  Guidelines 
range was calculated incorrectly, and (2) that there is no men‐
tion of whether the court included in its analysis that Mr. Cha‐
goya‐Morales has exhibited no criminal behavior in the past 
seven years. 
    As our previous discussion establishes, the district court 
correctly applied the sixteen‐level enhancement. We therefore 
cannot accept Mr. Chagoya‐Morales’s first argument.20 With 
respect to the second argument, our review of the record fails 
to  convince  us  that  the  district  court  did  not  consider  the 

                                                 
20 Other than the sixteen‐level enhancement, Mr. Chagoya‐Morales does 

not challenge the district court’s calculation of his Guidelines range. 
No. 16‐1198                                                            23

§ 3553(a) factors, including the defendant’s rehabilitation. At 
sentencing, the district court specifically stated: 
            Defendant  is  not  an  average  defendant  as  the 
            government has argued and therefore the aver‐
            age  sentences  even  if  those  calculations  were 
            correct  for  illegal  reentry  cases,  a  defendant 
            who is not average should not receive an aver‐
            age sentence. 
                  … 
               In  considering  the  defendant’s  history  and 
            characteristics, I’ve considered the defendant’s 
            criminal  history  that  includes  convictions  for 
            driving  without  a  valid  license,  driver  license, 
            aggravated unlawful use of a weapon which in‐
            volved police  observing  the defendant shoot a 
            handgun … . 
                I’ve also considered the defendant’s indica‐
            tion  that  he’s  remorseful for  his  crime,  that  he 
            has changed his ways and wants to be a positive 
            role model to his children, that he came back to 
            support his United States citizen children.[21] 
The  court  therefore  explained  why  it  thought  that  a  below‐
guidelines sentence was an appropriate balance of aggravat‐
ing and mitigating factors in light of the purposes of sentenc‐
ing—promoting respect for the law, deterrence, and the pro‐
tection of society.22 Rejecting an argument is not grounds for 
                                                 
21 R.47 at 37–38. 

22 Id. at 41. 
24                                                               No. 16‐1198 

procedural error. See United States v. Warner, 792 F.3d 847, 856 
(7th Cir. 2015). Additionally, the district court explicitly con‐
sidered  Mr. Chagoya‐Morales’s  argument  to  credit  him  for 
time served.23 
    We next consider whether the sentence was substantively 
reasonable.  “A  below‐guidelines  sentence,  like  a  within‐
guidelines one, is presumed reasonable against a defendant’s 
challenge that it is too high.” United States v. Poetz, 582 F.3d 
835, 837 (7th Cir. 2009).24 That we might have imposed a dif‐
ferent  sentence  is  not  sufficient  to  justify  reversal,  United 
States v. Scott, 555 F.3d 605, 610 (7th Cir. 2009); reasonableness 
“contemplates a range, not a point,” id. at 608. 
    The district court explained its downward departure from 
the  Guidelines  range.  In  imposing  a  sentence  that  was  nine 
months  below  the  low  end  of  the  range,  the  district  court 
noted that Mr. Chagoya‐Morales “is not an average defend‐
ant as the government has argued and therefore the average 
sentences  even  if  those  calculations  were  correct  for  illegal 
reentry cases, a defendant who is not average should not re‐
ceive an average sentence.”25 The district court continued: 

                                                 
23  Id. at 43–44. (“I credited him based on the Probation Department’s—

actually,  it  was  two  portions. He  was in  ICE  custody for  I  think two  or 
three  months  and  then  the  Probation  Department  added  a  few  more 
months under 2L but I went a couple months above that, a few months 
above that.”). 
24  See also United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008) (“We 

have never deemed a below‐range sentence to be unreasonably high.”); 
United States v. George, 403 F.3d 470, 473 (7th Cir. 2005) (“It is hard to con‐
ceive of below‐range sentences that would be unreasonably high.”). 
25 R.47 at 37. 
No. 16‐1198                                                     25

          In considering the need to deter the defend‐
      ant  and  others  from  engaging  in  such  crime, 
      there’s  a  definite  need  to  deter  the  defendant 
      and  others  from  violating  immigration  laws. 
      The  security  of  this  country’s  borders  is  im‐
      portant  to  this  country’s  welfare.  I’ve  consid‐
      ered the defendant’s claims that he’s a rehabili‐
      tated person and is no longer an active member 
      in a gang. 
          In considering the need in this case to protect 
      the public from the crimes of the defendant, his 
      crime  did  not  involve  violence.  However,  he 
      had  a  history  of  violence  in  the  United  States 
      prior to that so there is a — whether major need, 
      no, but some need to protect the public. 
         … 
      …  I’ve  considered  all  of  the  arguments  pre‐
      sented to me by government’s counsel, defense 
      counsel and the defendant. I’ve considered the 
      Federal Sentencing Guidelines as advisory. I’ve 
      taken into consideration all factors provided in 
      18 U.S.C. 3553(a). I’ve considered the totality of 
      the  circumstances  in  fashioning  a  sentence  for 
      the defendant. I’ve considered the letters from 
      the  defendant’s  family  and  friends  indicating 
      that  he’s  a  good  and  caring  person  and  takes 
      care of his family and the letter from the defend‐
      ant indicating that he’s sorry for his crime and 
      for the trouble he has caused to his family and 
26                                                           No. 16‐1198 

            that  he  has  tried  to  change  his  ways  and  his 
            plans after deportation.[26] 
The district court then justified its decision to impose a below‐
guidelines  sentence.  In  its  written  statement  of  reasons,  the 
district court noted Mr. Chagoya‐Morales’s age and “[f]amily 
[t]ies and [r]esponsibilities.”27 Still, to “reflect the seriousness 
of the offense,” to “afford adequate deterrence,” and to “pro‐
tect the public,” the district court concluded that a forty‐eight 
month sentence was appropriate.28 
    Our review of the district court’s sentencing proceedings 
convinces us that the imposed sentence is substantively rea‐
sonable.  This  below‐guidelines  sentence  is  adequately  sup‐
ported by factors explained in the sentencing transcript and 
in the court’s statement of reasons. 
       
                                           Conclusion 
    Because the district court did not err in admitting Mr. Cha‐
goya‐Morales’s  identity,  because  the  district  court  properly 
concluded that Illinois aggravated robbery is a “crime of vio‐
lence,” and because the district court imposed a procedurally 
and  substantively  reasonable  sentence,  its  judgment  is  af‐
firmed. 
                                                             AFFIRMED 
 

                                                 
26 Id. at 40–42. 

27 R.39 at 3. 

28 Id.